UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4595


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EDWIN LEO BROWN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:16-cr-00110-D-1)


Submitted: April 24, 2018                                           Decided: July 3, 2018


Before GREGORY, Chief Judge, and WILKINSON and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Acting
First Assistant United States Attorney, Donald R. Pender, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edwin Leo Brown appeals the 210-month, upward departure sentence imposed

following his guilty plea to four counts of possession with intent to distribute cocaine

base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and one count of possession

of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012). On appeal, Brown argues that his sentence is procedurally unreasonable because

the district court did not adequately address his arguments for a lower sentence. Brown

further challenges the substantive reasonableness of his sentence, claiming that a sentence

within the original Sentencing Guidelines range would have been sufficient to satisfy the

goals of sentencing. For the reasons that follow, we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider, among other things, whether the district court

addressed the defendant’s nonfrivolous sentencing arguments. See United States v. Blue,

877 F.3d 513, 518-19 (4th Cir. 2017).

       If a sentence is free of “significant procedural error,” we then review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.”

Gall, 552 U.S. at 51. The sentence imposed must be “sufficient, but not greater than

necessary,” to satisfy the goals of sentencing. 18 U.S.C. § 3553(a) (2012). “When

reviewing a departure, we consider whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with respect to the extent of the

                                             2
divergence from the sentencing range.” United States v. Howard, 773 F.3d 519, 529 (4th

Cir. 2014) (internal quotation marks omitted).      While “a major departure from the

Guidelines range should be supported by a more significant justification than a minor

one,” we owe “defer[ence] to the trial court and can reverse a sentence only if it is

unreasonable, even if the sentence would not have been our choice.” United States v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (brackets and internal quotation marks

omitted).

       Our review of the record confirms that the district court properly considered

Brown’s arguments for a sentence within the original Guidelines range. By cataloging

the many favorable sentences that Brown had previously received, the court clearly

rejected Brown’s contention that his criminal history category sufficiently captured his

extensive criminal history. In addition, by emphasizing that, on the night of Brown’s

arrest, Brown precipitated an altercation with law enforcement that could easily have

turned deadly, the court indisputably entertained Brown’s claim that the application of

two Guidelines enhancements adequately accounted for his egregious behavior that night.

We thus detect no procedural error in the court’s discussion of Brown’s sentencing

arguments.

       We further conclude that Brown’s sentence is substantively reasonable.           In

weighing the § 3553(a) factors, the district court reasonably relied on Brown’s substantial

criminal history, his lenient treatment by the criminal justice system, and the serious

nature of the underlying offense conduct, which included a brutal assault on a police

officer.

                                            3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4